NOTE: This order is nonprecedential.


  Wniteb ~tate~ qrourt of §ppeaI~
      for tbe jfeberaI qrircuit

       TURNER CONSTRUCTION CO., INC.,
                  Plaintiff-Appellee,
                          v.
                 UNITED STATES,
                Defendant-Appellant,
                         and
              MCCARTHYIHUNT, JV,
                     Defendant,
                         and
   B.L. HARBERT-BRASFIELD & GORRIE, JV,
                Defendant-Appellant.


                  2010-5146, -5158


   Appeals from the United States Court of Federal
Claims in case no. 10-CV-195, Senior Judge Bohdan A.
Futey.


                    ON MOTION


                     ORDER
TURNER CONSTRUCTION v. US                                     2

     B.L. Harbert-Brasfield & Gorrie, JV, moves for a 28-
day extension of time, until December 10, 2010, to file its
initial brief.
      Upon consideration thereof,
      IT Is ORDERED THAT:
      The motion is granted.
                                    FOR THE COURT


      NOV    82010                   /s/ Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: Scott M. McCaleb, Esq.
    Laurence Schor, Esq.
    Anuj Vohra, Esq.
s21
                                          COUJ~",~EALS
                                       U.s.                  FOR
                                          THE FEDERAL CIRCIJIT

                                            NOV 06 Z010
                                              JAN HORBAlY
                                                 ClERK